DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-7, 9, 11-14, 16-18, 37-38, 45-48 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11, 13-14, 18, 37-38, 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US# 2006/0268749 hereinafter referred to as Rahman) in view of Balachandran et al. (US# 2008/0310343 hereinafter referred to as Balachandran) and Heinrich et al. (US# 2012/0303788 hereinafter referred to as Heinrich).

	RE Claim 1, Rahman discloses a method, comprising: 
	in a mesh network comprising one or more domains of multiple nodes interconnected through links (See Rahman Background; Summary; FIG 2; [0025] – mesh network with multiple domains of multiple nodes connected by links) and in which there is at least one gateway in a selected domain connecting the selected domain to another network (See Rahman Background; Summary; FIG 2; [0025] – MPP portal in each domain), wherein the one or more domains and their multiple nodes and their links are part of a topology (See Rahman Background; Summary; FIG 2; [0025] – each domain connected to MPP portal is a topology (spanning tree)), accessing a set of primary and backup routing paths for a selected one of the at least one gateways (See Rahman Background; Summary; FIG 2; [0066], [0081]-[0084] – determining primary and backup routing paths to the MPP portal), wherein the selected gateway can access the multiple nodes in the selected domain (See Rahan FIG 2 – MPP can access the MPs in domain), wherein each primary and backup routing path for the selected gateway comprises a spanning tree that comprises the selected gateway and route to that selected gateway for nodes in the selected domain (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – routing paths to MPP portal comprises spanning tree where the MPP is the root of the tree), and wherein a node comprise a small cell providing access by user equipment to the other network through backhaul to the gateway (See Rahman FIG 3; [0130] – mesh point 317 is also an access point for STA 321), and wherein the gateway comprises a macro cell (See Rahman FIG 3 – i.e. MPP) accessing each of the nodes in the selected domain via at least the backhaul (See Rahman FIG 3); 
	accessing a link schedule to be used at least by the multiple nodes in the selected domain in the mesh network (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – network is going to use some type of “schedule” for nodes to transmit);
	switching, based on status of one or more of the links for one or more of the multiple nodes in the selected domain, to a selected one of the primary or backup routing paths for the selected gateway (See Rahman Background; Summary; FIG 2; [0025], [0066], [0081]-[0084] – determining an alternative route to root if a link goes down); and 
	causing routing in at least part of the mesh network to be modified based on the selected routing path (See Rahman Background; Summary; FIG 2; [0025], [0066], [0081]-[0084] – routing using alternative (backup) path if link failure causes a change in routing).
	Rahman does not specifically disclose 
	Wherein the nodes comprise small cells providing access by user equipment to the other network through backhaul to the gateway;
	accessing a link schedules to be used by one or more of the nodes in the mesh network, the link schedule comprising transmission sets comprising disjoint links that can be active simultaneously that are ordered into a schedule cycle; or
	Switching to one of a primary or backup routing path based in part on the link schedule; or
	The transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; or 3S.N. 151566,462 Art Unit: 2477 
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay.
	However, Rahman teaches that a mesh point can also be an access point (See Rahman [0130] – MAP 317 is a mesh point. Mesh point 317 has dual transceivers and is also an access point serving stations such as STA 321). Therefore, having the different mesh points (MPs) in Rahman also have access point capabilities (MAPs) such that all the nodes comprise small cells providing access by user equipment to the other network through backhaul to the gateway would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).
	In addition, Balachandran teaches of accessing a link schedules to be used by one or more of the nodes in the mesh network, the link schedule comprising transmission sets comprising disjoint links that can be active simultaneously that are ordered into a schedule cycle (See Balachandran FIG 7; [0065] – changing to different “modes” which comprise different disjoint links that can be active simultaneously); and
	Switching to one of a primary or backup routing path based in part on the link schedule (See Balachandran FIG 7; [0065] – changing selected route to second route based in part on “schedule” (i.e. mode schedule)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, comprising accessing a link schedules to be used by one or more of the nodes in the mesh network, the link schedule comprising transmission sets that are ordered into a schedule cycle, and the transmission sets comprising disjoint links that can be active simultaneously; and switching to one of a primary or backup routing path based in part on the link schedule, as taught in Balachandran. One is motivated as such in order to improve system performance (See Balachandran Background; Summary).
	Rahman, modified by Balachandran, does not specifically disclose 
	The transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; or 3S.N. 151566,462 Art Unit: 2477 
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay.
	However, Heinrich teaches of
	The transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously (See Heinrich FIGs 1-2; [0051], [0056]-[0057] – constructing transmission set (i.e. FIG 2) based on number of channels that are simultaneously usable in one timeslot); 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network (See Heinrich FIGs 1-2; [0056]-[0057], [0060] – constructing transmission set (i.e. FIG 2) based on trying to minimize the number of timeslots used); and 3S.N. 151566,462Art Unit: 2477 
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay (See Heinrich FIGs 1-2; [0007], [0055]-[0057] – constructing transmission set (i.e. FIG 2) based on trying to achieve smallest possible delay).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, modified by Balachandran, wherein the transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; and3S.N. 151566,462 Art Unit: 2477
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay, as taught in Heinrich. One is motivated as such in order to reduce network delay (See Heinrich Background; Summary).

	RE Claim 3, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 1 above, wherein the method further comprises determining the set of primary and backup routing paths for the selected gateway (See Rahman Background; Summary; FIG 2; [0066], [0081]-[0084] – determining primary and backup routing paths to the MPP portal), wherein determining the set of primary and backup routing paths for the selected gateway is performed by performing at least the following: 
	assigning links immediately adjacent to the selected gateway as stems of a tree, which are connected to the root of the tree, and the root is the selected gateway (See Rahman Background; Summary; FIG 2; [0066], [0081]-[0084] – MPP portal is root of tree with links coming from MPP portal stems (i.e. root links)); 
	growing each stem into branches until a union of all branches includes the nodes in the selected domain (See Rahman Background; Summary; FIG 2-4; [0059], [0066], [0070]-[0075], [0081]-[0084] – growing each root link to build tree including the nodes in the domain); and 
	grow each branch until a full spanning tree results that covers the selected domain (See Rahman Background; Summary; FIG 2-4; [0059], [0066], [0070]-[0075], [0081]-[0084] – growing each root link to build full spanning tree covering the domain).

	RE Claim 5, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 3 above. Rahman, modified by Balachandran and Heinrich, does not specifically disclose wherein the number of spanning trees is equal to the number of stems, which is equal to the number of routes per node to the selected gateway.
	However, Rahman does teach of being able to create one or more spanning trees comprising one or more stems with one or more routes per node to the selected gateway (i.e. MPP portal/root of spanning tree) (See Rahman FIGs 2-4). 
	Therefore, configuring the network topology wherein the number of spanning trees is equal to the number of stems, which is equal to the number of routes per node to the selected gateway solves no stated problem and would be an obvious matter of design choice within the skill of the art. In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).

	RE Claim 6, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 3 above, further comprising for each of the multiple nodes in the selected domain, identifying a priority of multiple paths in the spanning trees to the selected gateway at least by:
	setting a highest priority to a path that is lowest in number of hop counts to the selected gateway (See Rahman [0059], [0070]-[0076] – when determining primary path, utilizing lowest path metrics (which can be hop count) to determine “best” path); 
	breaking a tie in an equal hop count situation to set one path in the situation as a higher priority path (See Rahman [0059], [0070]-[0076] – breaking ties when trying to figure out “best path” if path metrics are equal (i.e. hop count)); and 
	the path with the highest priority is called the primary path (See Rahman [0059], [0070]-[0076] – highest priority path is used as best path (i.e. path with best path metrics/breaks tie with other tie breaking metrics)).

	RE Claim 7, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 6 above, wherein breaking the tie further comprises breaking the tie by using one or more of the following: 
	weight of the node (See Rahman [0059], [0070]-[0076] – i.e. priority (or other tie breaking metrics such as power could be construed as “weight” of node)); expected traffic demand is shared as equally as possible between spanning trees; and random assignment.

	RE Claim 9, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 1 above, wherein: 
	for each of the one or more domains that comprise a plurality of gateways: 
	the accessing a set of primary and backup routing paths, the accessing a link schedule, the switching and the causing routing are performed for each of the plurality of gateways in the domain (See Rahman Background; Summary; FIG 2-4; [0059], [0066], [0070]-[0075], [0081]-[0084] – spanning tree formation, routing to the root (MPP portal) with primary/backup routing, scheduling, changes to topology, and routing, are performed for each domain (i.e. spanning tree involving each MPP portal)); and 
	the spanning trees for each of the plurality of gateways span the nodes in the corresponding domain (See Rahman Background; Summary; FIG 2-4; [0059], [0066], [0070]-[0075], [0081]-[0084] – i.e. FIG 2).

	RE Claim 11, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 1 above, further comprising determining the link schedule to be used by one or more of the nodes in the mesh network to implement the one or more scheduling cycles at least by constructing the transmission sets and ordering the constructed transmission sets into the schedule cycle (See Balachandran FIG 7; [0065] – constructing the transmission “modes” and ordering modes into scheduling cycles).

	RE Claim 13, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 1 above, performed by a certain node in the mesh network, and wherein the method further comprises the certain node using virtual connections and traffic flows to transfer received client data over links in the mesh network (See Rahman Background; Summary; FIG 3; [0027] – using VLANs for different traffic flows).

	RE Claim 14, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 13 above, wherein using virtual connections comprises mapping incoming traffic for the client data into virtual connections that are identified by virtual connection identifiers (See Rahman Background; Summary; FIGs 2-4; [0027], [0134]-[0138] – using VLANs for different traffic flows; VLANs identified by VLAN tags).

	RE Claim 18, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 1 above, wherein the switching performs one or more on-demand dynamic load balancing methods comprising one or more of the following: 
	path re-selection load balancing is applied only at ingress nodes, and intermediate nodes do not change an originally selected path; 
	based on path status information, an alternative pre-computed path is selected from a priority list (See Rahman [0165] – if certain paths are deemed better than others based on path metrics/performance, they receive higher priority to be used over other paths (i.e. load balancing)); 
	path re-selection load balancing is flow based, and a complete flow is redirected to an alternative path (See Rahman [0165] – load balancing entire flows); 
	path re-selection load balancing is priority based, and a highest priority flow gets first the most optimum routing path, the second highest priority flow gets the next best available route, with this process continuing through remaining flows; 
	in path re-selection load balancing, higher priority traffic flow overrides lower priority traffic flow or higher priority traffic flow overrides and pre-empts lower priority traffic flow; 
	inverse multiplexing based load balancing is applied to balance low priority bulk and best effort traffic on a packet-based fashion; 
	inverse multiplexing based load balancing is applied only for lower priority traffic; in inverse multiplexing based load balancing, all available paths are used; 
	in inverse multiplexing based load balancing is packet based, wherein each incoming packet is directed to a least congested path (See Rahman [0165] – load balancing each packet to better path); and/or 
	packets are sequence numbered and re-ordering is performed at domain egress nodes.

	RE Claim 37, Rahman discloses an apparatus, including one or more processors and one or more memories including computer program code configured to with the one or more processors, cause the apparatus to: 
	in a mesh network comprising one or more domains of multiple nodes interconnected through links (See Rahman Background; Summary; FIG 2; [0025] – mesh network with multiple domains of multiple nodes connected by links) and in which there is at least one gateway in a selected domain connecting the selected domain to another network (See Rahman Background; Summary; FIG 2; [0025] – MPP portal in each domain), wherein the one or more domains and their multiple nodes and their links are part of a topology (See Rahman Background; Summary; FIG 2; [0025] – each domain connected to MPP portal is a topology (spanning tree)), access a set of primary and backup routing paths for a selected one of the at least one gateways (See Rahman Background; Summary; FIG 2; [0066], [0081]-[0084] – determining primary and backup routing paths to the MPP portal), wherein the selected gateway can access the multiple nodes in the selected domain (See Rahan FIG 2 – MPP can access the MPs in domain), and wherein each primary and backup routing path for the selected gateway comprises a spanning tree that comprises the selected gateway and route to that selected gateway for nodes in the selected domain (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – routing paths to MPP portal comprises spanning tree where the MPP is the root of the tree), and wherein a node comprise a small cell providing access by user equipment to the other network through backhaul to the gateway (See Rahman FIG 3; [0130] – mesh point 317 is also an access point for STA 321), and wherein the gateway comprises a macro cell (See Rahman FIG 3 – i.e. MPP) accessing each of the nodes in the selected domain via at least the backhaul (See Rahman FIG 3); 
	access a link schedule to be used at least by the multiple nodes in the selected domain in the mesh network (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – network is going to use some type of “schedule” for nodes to transmit);
	switch, based on status of one or more of the links for one or more of the multiple nodes in the selected domain, to a selected one of the primary or backup routing paths for the selected gateway (See Rahman Background; Summary; FIG 2; [0025], [0066], [0081]-[0084] – determining an alternative route to root if a link goes down); and 
	cause routing in at least part of the mesh network to be modified based on the selected routing path (See Rahman Background; Summary; FIG 2; [0025], [0066], [0081]-[0084] – routing using alternative (backup) path if link failure causes a change in routing).
	Rahman does not specifically disclose 
	Wherein the nodes comprise small cells providing access by user equipment to the other network through backhaul to the gateway; or
	accessing a link schedules to be used by one or more of the nodes in the mesh network, the link schedule comprising transmission sets comprising disjoint links that can be active simultaneously that are ordered into a schedule cycle; or
	Switching to one of a primary or backup routing path based in part on the link schedule; or
	The transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; or 3S.N. 151566,462 Art Unit: 2477 
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay.
	However, Rahman teaches that a mesh point can also be an access point (See Rahman [0130] – MAP 317 is a mesh point. Mesh point 317 has dual transceivers and is also an access point serving stations such as STA 321). Therefore, having the different mesh points (MPs) in Rahman also have access point capabilities (MAPs) such that all the nodes comprise small cells providing access by user equipment to the other network through backhaul to the gateway would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).
	In addition, Balachandran teaches of accessing a link schedules to be used by one or more of the nodes in the mesh network, the link schedule comprising transmission sets comprising disjoint links that can be active simultaneously that are ordered into a schedule cycle (See Balachandran FIG 7; [0065] – changing to different “modes” which comprise different disjoint links that can be active simultaneously); and
	Switching to one of a primary or backup routing path based in part on the link schedule (See Balachandran FIG 7; [0065] – changing selected route to second route based in part on “schedule” (i.e. mode schedule)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, comprising accessing a link schedules to be used by one or more of the nodes in the mesh network, the link schedule comprising transmission sets that are ordered into a schedule cycle, and the transmission sets comprising disjoint links that can be active simultaneously; and switching to one of a primary or backup routing path based in part on the link schedule, as taught in Balachandran. One is motivated as such in order to improve system performance (See Balachandran Background; Summary).
	Rahman, modified by Balachandran, does not specifically disclose 
	The transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; or 3S.N. 151566,462 Art Unit: 2477 
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay.
	However, Heinrich teaches of
	The transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously (See Heinrich FIGs 1-2; [0051], [0056]-[0057] – constructing transmission set (i.e. FIG 2) based on number of channels that are simultaneously usable in one timeslot); 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network (See Heinrich FIGs 1-2; [0056]-[0057], [0060] – constructing transmission set (i.e. FIG 2) based on trying to minimize the number of timeslots used); and 3S.N. 151566,462Art Unit: 2477 
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay (See Heinrich FIGs 1-2; [0007], [0055]-[0057] – constructing transmission set (i.e. FIG 2) based on trying to achieve smallest possible delay).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, modified by Balachandran, wherein the transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; and3S.N. 151566,462 Art Unit: 2477
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay, as taught in Heinrich. One is motivated as such in order to reduce network delay (See Heinrich Background; Summary).

	RE Claim 38, Rahman discloses an apparatus, including one or more processors and one or more memories including computer program code configured to, with one or more processors, cause the apparatus to: 
	in a mesh network comprising one or more domains of multiple nodes interconnected through links (See Rahman Background; Summary; FIG 2; [0025] – mesh network with multiple domains of multiple nodes connected by links), wherein the one or more domains and their multiple nodes and their links are part of a topology (See Rahman Background; Summary; FIG 2; [0025] – each domain connected to MPP portal is a topology (spanning tree)), and wherein there is at least one gateway for a selected domain that connects the selected domain to another network (See Rahman Background; Summary; FIG 2; [0025] – MPP portal in each domain), determine a set of primary and backup routing paths for a selected one of the at least one gateways (See Rahman Background; Summary; FIG 2; [0066], [0081]-[0084] – determining primary and backup routing paths to the MPP portal), wherein the selected gateway can access the multiple nodes in the selected domain (See Rahan FIG 2 – MPP can access the MPs in domain), and wherein each primary and backup routing path for the selected gateway comprises a spanning tree that comprises the selected gateway and route to that selected gateway for nodes in the selected domain (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – routing paths to MPP portal comprises spanning tree where the MPP is the root of the tree), and wherein a node comprise a small cell providing access by user equipment to the other network through backhaul to the gateway (See Rahman FIG 3; [0130] – mesh point 317 is also an access point for STA 321), and wherein the gateway comprises a macro cell (See Rahman FIG 3 – i.e. MPP) accessing each of the nodes in the selected domain via at least the backhaul (See Rahman FIG 3); 
	determine a link schedule to be used at least by the multiple nodes in the selected domain in the mesh network (See Rahman Background; Summary; FIGs 2-4; [0025], [0066], [0081]-[0084] – network is going to use some type of “schedule” for nodes to transmit within the network); and 
	send information to at least the nodes in the selected domain in the mesh network, wherein the information for a node in the selected domain describes at least the primary and backup routing paths for the nodes (See Rahman Background; Summary; FIG 2; [0025], [0066], [0081]-[0084] – nodes are informed of topology changes).
	Rahman does not specifically disclose 
	Wherein the nodes comprise small cells providing access by user equipment to the other network through backhaul to the gateway; or
	accessing a link schedules to be used by one or more of the nodes in the mesh network, the link schedule comprising transmission sets comprising disjoint links that can be active simultaneously that are ordered into a schedule cycle; or
	Informing the nodes of the link schedule for the multiple nodes for the selected domain; or
	The transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; or 3S.N. 151566,462 Art Unit: 2477 
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay.
	However, Rahman teaches that a mesh point can also be an access point (See Rahman [0130] – MAP 317 is a mesh point. Mesh point 317 has dual transceivers and is also an access point serving stations such as STA 321). Therefore, having the different mesh points (MPs) in Rahman also have access point capabilities (MAPs) such that all the nodes comprise small cells providing access by user equipment to the other network through backhaul to the gateway would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).
	In addition, Balachandran teaches of accessing a link schedules to be used by one or more of the nodes in the mesh network, the link schedule comprising transmission sets comprising disjoint links that can be active simultaneously that are ordered into a schedule cycle (See Balachandran FIG 7; [0065] – changing to different “modes” which comprise different disjoint links that can be active simultaneously); and
	Informing the nodes of the link schedule for the multiple nodes for the selected domain (See Balachandran FIG 7; Summary; [0065] – informing nodes of scheduled modes to implement desired routing scheme).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, comprising accessing a link schedules to be used by one or more of the nodes in the mesh network, the link schedule comprising transmission sets comprising disjoint links that can be active simultaneously that are ordered into a schedule cycle; and informing the nodes of the link schedule for the multiple nodes for the selected domain, as taught in Balachandran. One is motivated as such in order to improve system performance (See Balachandran Background; Summary).
	Rahman, modified by Balachandran, does not specifically disclose 
	The transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; or 3S.N. 151566,462 Art Unit: 2477 
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay.
	However, Heinrich teaches of
	The transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously (See Heinrich FIGs 1-2; [0051], [0056]-[0057] – constructing transmission set (i.e. FIG 2) based on number of channels that are simultaneously usable in one timeslot); 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network (See Heinrich FIGs 1-2; [0056]-[0057], [0060] – constructing transmission set (i.e. FIG 2) based on trying to minimize the number of timeslots used); and 3S.N. 151566,462Art Unit: 2477 
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay (See Heinrich FIGs 1-2; [0007], [0055]-[0057] – constructing transmission set (i.e. FIG 2) based on trying to achieve smallest possible delay).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, modified by Balachandran, wherein the transmission sets are ordered into a schedule cycle by one or more of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously; 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network; and3S.N. 151566,462 Art Unit: 2477
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay, as taught in Heinrich. One is motivated as such in order to reduce network delay (See Heinrich Background; Summary).

	RE Claim 45, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 1 above, wherein a scheduling cycle in the one or more scheduling cycles comprises different transmission sets of active links using the multiple nodes in the selected domain and an order of the different transmission sets (See Balachandran FIG 7; [0065]-[0066]).

	RE Claim 46, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 1 above, wherein the transmission sets are ordered into a schedule cycle by all of the following:
	identifying and constructing one of the transmission sets in each slot of the scheduling cycle, where the one of the transmission sets is constructed with a highest number of the disjoint links that can be active simultaneously (See Heinrich FIGs 1-2; [0051], [0056]-[0057] – constructing transmission set (i.e. FIG 2) based on number of channels that are simultaneously usable in one timeslot); 
	identifying a minimal number of slots per cycle that can cover all links in the mesh network (See Heinrich FIGs 1-2; [0056]-[0057], [0060] – constructing transmission set (i.e. FIG 2) based on trying to minimize the number of timeslots used); and 3S.N. 151566,462Art Unit: 2477 
	assigning one of the transmission sets to each slot of the scheduling cycle by identifying the order of the transmission sets in the scheduling cycle to ensure an end-to-end delay (See Heinrich FIGs 1-2; [0007], [0055]-[0057] – constructing transmission set (i.e. FIG 2) based on trying to achieve smallest possible delay).

Claims 4, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US# 2006/0268749 hereinafter referred to as Rahman) in view of Balachandran et al. (US# 2008/0310343 hereinafter referred to as Balachandran), Heinrich et al. (US# 2012/0303788 hereinafter referred to as Heinrich) and Dacosta (US# 2015/0138977).

	RE Claim 4, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 3 above. Rahman, modified by Balachandran and Heinrich, does not specifically disclose further comprising optimizing leaf nodes in the branches at least by moving a leaf node to another parent node if moving the leaf node to the other parent node via a direct hop link to the parent node results in a smaller hop count.
	However, Dacosta teaches of optimizing leaf nodes in the branches at least by moving a leaf node to another parent node if moving the leaf node to the other parent node via a direct hop link to the parent node results in a smaller hop count (See Dacosta [0103]-[0104] – moving child leaf node (orphan) to other parent node in order to reduce hop count).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, modified by Balachandran and Heinrich, comprising optimizing leaf nodes in the branches at least by moving a leaf node to another parent node if moving the leaf node to the other parent node via a direct hop link to the parent node results in a smaller hop count, as taught in Dacosta. One is motivated as such in order to improve performance and reduce latency as the scale of devices being added to the network grows (See Dacosta Background; Summary).

	RE Claim 12, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 11 above. Rahman, modified by Balachandran and Heinrich does not specifically disclose wherein the constructing and ordering the transmission sets comprises the following: 
	in each schedule cycle, each link should be given at least one chance for transmission; 
	some links are more considered to be important than other links and should be given more chances in each schedule cycle. 
	However, Dacosta teaches of
	wherein the constructing and ordering the transmission sets comprises the following: 
	in each schedule cycle, each link should be given at least one chance for transmission (See Dacosta Background; Summary; [0109] – i.e. weighted round robin); 
	some links are more considered to be important than other links and should be given more chances in each schedule cycle (See Dacosta Background; Summary; [0109] – i.e. weighted round robin). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, modified by Balachandran and Heinrich, wherein the constructing and ordering the transmission sets comprises the following: 
	in each schedule cycle, each link should be given at least one chance for transmission; 
	some links are more considered to be important than other links and should be given more chances in each schedule cycle, as taught in Dacosta. One is motivated as such in order to improve performance and reduce latency as the scale of devices being added to the network grows (See Dacosta Background; Summary).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US# 2006/0268749 hereinafter referred to as Rahman) in view of Balachandran et al. (US# 2008/0310343 hereinafter referred to as Balachandran), Heinrich et al. (US# 2012/0303788 hereinafter referred to as Heinrich) and Lui et al. (US# 2003/0193959 hereinafter referred to as Lui).

	RE Claim 16, Rahman, modified by Balachandran and Heinrich, discloses a method, as set forth in claim 1 above, performed by a certain node, wherein the certain node handles traffic as flows, wherein the flows are separated by quality of service priority identification and virtual connection identification (See Rahman FIG 3; [0142]-[0145] – different priorities of traffic flows are separated by priority identification and associated with VLANs). 
	Rahman, modified by Balachandran and Heinrich, does not specifically disclose, the switching causes local forwarding of traffic using pre-calculated route alternatives from the primary and backup routing paths and based on local load and congestion status information.
	However, Lui teaches of the switching causes local forwarding of traffic using pre-calculated route alternatives from the primary and backup routing paths and based on local load and congestion status information (See Lui [0038] – based on load/congestion status, performing load balancing over different alternative paths).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, modified by Balachandran and Heinrich, wherein the switching causes local forwarding of traffic using pre-calculated route alternatives from the primary and backup routing paths and based on local load and congestion status information, as taught in Lui. One is motivated as such in order to better handle load distribution over multi-priority paths (See Lui Background; Summary). 

	RE Claim 17, Rahman, modified by Balachandran, Heinrich and Lui, discloses a method, as set forth in claim 16 above, wherein the local forwarding further comprises one or more of the following: 
	selecting by an ingress node as the certain node a path from the primary and backup routing paths by using pre-computed path preferences and status of a bottleneck link in each path; 
	making different forwarding decisions based on each priority class (See Rahman FIGs 3-4 – forwarding traffic differently based on priority class (i.e. type of traffic)); 
	making forwarding decisions using local forwarding tables comprising a best available path based on preferences set by route computation (See Rahman [0066], [0070]-[0075], [0081]-[0084], [0165] – forwarding based on calculating best path based on preferences); 
	forming and maintaining a local forwarding table based on topology configuration information and network status information, comprising updating the table every time a new topology configuration is received and every time new status information is received from the network indicating one or more link failures, link congestion and/or other anomalies; 
	estimating by an ingress node as the certain node the applicability of alternative routing paths for each traffic flow through the ingress node; 
	inspecting by an intermediate node as the certain node only a spanning tree identifier and mesh network identifier when making forwarding decisions; 
	assigning frames into correct queues at an output port based on priority information; and/or 
	using strict priority queueing as a target to force lower priority traffic to alternate paths instead of sharing capacity in a bottleneck link, wherein the using occurs such that the sharing is performed in a fair manner.

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US# 2006/0268749 hereinafter referred to as Rahman) in view of Balachandran et al. (US# 2008/0310343 hereinafter referred to as Balachandran), Heinrich et al. (US# 2012/0303788 hereinafter referred to as Heinrich), and Negus et al. (US# 2015/0230105 hereinafter referred to as Negus).

	RE Claim 47, Rahman, modified by Balachandran, and Heinrich, discloses a method, as set forth in claim 1 above. Rahman, modified by Balachandran, and Heinrich, does not specifically disclose wherein the nodes connect to each other through line- of-sight backhaul connections.
	However, Negus teaches of wherein the nodes connect to each other through line- of-sight backhaul connections (See Negus [0301]-[0304] – nodes connected via backhaul line-of-sight wireless links).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mesh network system, as disclosed in Rahman, modified by Balachandran and Heinrich, wherein the nodes connect to each other through line- of-sight backhaul connections, as taught in Negus. One is motivated as such in order to reduce interference and improve link diversity/channel efficiency/signal strength (See Negus Summary; [0141]).


	RE Claim 48, Rahman, modified by Balachandran, Heinrich and Negus, discloses a method, as set forth in claim 47 above wherein the nodes are equipped with a backhaul radio that can only be steered to one neighboring node at a time (See Negus [0144] – self-organizing backhaul and steerable radio for line of sight wireless communication).



Response to Arguments
	Applicant's arguments filed 10/10/2022 have been fully considered but are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Negus reference).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477